Citation Nr: 0728902	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-20 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for tension 
headaches.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active duty from April 1976 to April 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


FINDING OF FACT

The veteran's headache disorder is shown to be manifested by 
a disability picture that more closely approximates that of 
characteristic prostrating attacks averaging one in 2 months.

CONCLUSION OF LAW

The criteria for a 10 percent rating, but not more, for 
tension headaches have been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic 
Code 8100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a March 2003 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and stated what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter also advised the veteran to submit any evidence in his 
possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the June 2003 rating decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B. Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of this claim.  The evidence that has been 
associated with the claims file includes service medical 
records and post-service VA medical records.  The veteran has 
been afforded several VA examinations for the evaluation of 
the disability on appeal.  The veteran has not identified any 
outstanding evidence.  Therefore, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to this claim.  

II.  Analysis of Claim

The veteran seeks an increased evaluation for service-
connected tension headaches.  He asserts that his headaches 
have worsened.   

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's headache disorder has been evaluated by analogy 
under the criteria pertaining to migraine headaches, set 
forth at 38 C.F.R. § 4.124a, DC 8100.  Under this rating 
code, a 10 percent rating is assigned when there is evidence 
of characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent is 
assigned when there is evidence of characteristic prostrating 
attacks occurring on an average once per month.  A 50 percent 
rating is assigned when there is evidence of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  See 38 C.F.R. 
§ 4.124A, Diagnostic Code 8100 (2006).

The rating criteria do not define "prostrating".  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating". Cf. Fenderson v. West, 12 Vet. App. 119 
(1999), in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack.  However, according to Dorland's 
Illustrated Medical Dictionary (30th ed. 2003, p. 1523), 
"prostration" is defined as extreme exhaustion or 
powerlessness.   

After a review of the evidence and for reasons set forth 
below, the Board finds that the veteran's headache disability 
picture most nearly approximates the criteria for a 10 
percent evaluation under Diagnostic Code 8100.  

The veteran underwent a VA examination in April 2003.  The 
report of that examination reflects that the veteran gave a 
history of headaches since 1991.  The veteran complained of 
headache spreading from the orbits and temporal and parietal 
regions from the back of the neck and the lower part of the 
cervical region.  The veteran complained of some numbness in 
the right upper extremity.  The veteran reported that this 
was a daily occurrence of two to three hours per episode.  
The VA examiner noted that the veteran was evaluated by CT 
scan in 1999 that revealed no pathology and had an 
ophthalmology evaluation that showed no pathology.  The 
diagnosis was atypical headaches secondary to degenerative 
disc disease of the cervical spine.

At a September 2004 examination, the VA examiner reviewed the 
claims file.  The examiner noted that the veteran sustained a 
head injury during service in 1981 when a hatch hit him on 
the head.  The examiner interviewed the veteran.  The veteran 
reported that his headaches occurred two three times per 
month and lasted two to three days.  His headaches were 
treated with Zomig and Vicodin.  The veteran reported that he 
had fatigue with his headaches but could function at a fairly 
normal level.  The examiner noted that the veteran's 
headaches were mostly on the right side, right parietal area, 
and also in the right posterior neck with radiation of pain 
into the right upper extremity.  

During a May 2006 VA examination, the veteran reported muscle 
tension type headaches occurring about 15 days a month.  The 
veteran indicated that his headaches typically occurred in 
the evening and lasted three to four hours.  The veteran 
reported that he treated his headaches by taking Percocet and 
resting in a quiet room.  The veteran reported that his 
headaches did not hinder his work as a math teacher.  The VA 
examiner stated that ordinary activities were generally not 
carried out during the headaches but would be possible 
despite pain.

A statement received in March 2003, from a private 
neurologist, Dr. J.T., M.D., indicates that the veteran has 
chronic headaches that are caused by severe degenerative disc 
disease.  This statement does not describe the severity or 
frequency of the veteran's headaches. 

The Board concludes that a 10 percent rating, but not more, 
is warranted for the veteran's migraine headaches.  The 
evidence reflects that the veteran has headaches about 15 
days per month.  According to examination reports, the 
veteran usually requires rest in a quiet room during a 
headache but is able to be up and about if necessary.  Based 
on the veteran's reports as to the frequency and severity of 
his headaches provided during the VA examinations, the Board 
concludes that the manifestations of his headache disorder 
more closely approximate that of characteristic prostrating 
attacks averaging one in 2 months.  38 C.F.R. § 4.7.  The 
next higher rating of 30 percent is not warranted unless 
there is evidence of characteristic prostrating attacks 
occurring on an average once per month and that has not been 
indicated in this case.   

Extraschedular Consideration

Finally, the Board finds that there is no showing that the 
veteran's headache presents so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability has not warranted frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  At the most 
recent VA examination in 2006, the veteran reported that his 
headaches do not interfere with his work.  Therefore, the 
Board finds that the veteran's claim for an increased 
evaluation for tension headaches does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand the 
veteran's claim to the RO for the procedural actions set 
forth in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent evaluation for tension headaches is granted, 
subject to regulations governing the payment of monetary 
benefits.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


